UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4401
ROBERT HANNAH, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-774)

                      Submitted: October 10, 2002

                      Decided: October 18, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HANNAH
                              OPINION

PER CURIAM:

   Robert Hannah, Jr., appeals his conviction and 140 month sentence
after pleading guilty to conspiracy to possess with intent to distribute
crack cocaine in violation of 28 U.S.C. § 846 (2000). His attorney has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
stating that there are no meritorious issues for appeal but asserting the
district court failed to meet the requirements of Rule 11 of the Federal
Rules of Criminal Procedure at the plea hearing. Hannah has filed a
pro se supplemental brief claiming the district court erred in calculat-
ing his sentencing guidelines range because points were added to his
offense level and criminal history calculations for: (1) possessing a
firearm; and (2) committing the offense while on probation. Finding
no reversible error, we affirm.

   On appeal, Hannah contends his Fed. R. Crim. P. 11 plea hearing
was inadequate. As Hannah raised no objection to the Rule 11 pro-
ceeding below, we review this claim for plain error. See United States
v. General, 278 F.3d 389, 394 (4th Cir.), cert. denied, 122 S. Ct. 2643
(2002). In light of the district court’s thorough plea colloquy, we find
Hannah was fully aware of his rights and the consequences of his
plea, and that his plea was knowing and voluntary. Thus, we find the
district court complied with the requirements of Fed. R. Crim. P. 11.

   Hannah also contends the district court erred in calculating his sen-
tencing guidelines range. As Hannah did not object at sentencing, we
review for plain error. United States v. Ford, 88 F.3d 1350, 1355 (4th
Cir. 1996). The record demonstrates Hannah’s sentence was properly
calculated, and that, in any event, Hannah received a sentence far
below the guideline range based on the Government’s motion for a
downward departure.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
                      UNITED STATES v. HANNAH                       3
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED